DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	1.	The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/21has been entered.
 .

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues the cited references alone or in combination do not teach the claim limitations, “a cover layer disposed in the housing proximate to the plurality of sensors, the cover layer including one or more lenses that define the respective fields of view based on at least an arrangement of the one or more lenses relative to plurality of sensors”. The examiner disagrees.

Eliasson et al (US 20050162398) teach a camera lens (22) in for instance silicone with an IR reflective coating underneath is glued on top of the screen cover (25) above the camera aperture and the CCD (21) to allow the CCD to both detect light for a digital triangulation of position and to detect light to create digital pictures. [0136]. Note that the touch pad comprises at least one detector [0083]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Hotelling’s I/O platform 10 with Eliasson’s camera lens (22) along with the touch pad, the use of which helps allow the CCD to both detect light for a digital triangulation of position and to detect light to create digital pictures as taught by Eliasson et al.
Applicant has not demonstrated how and why the cited referenced allegedly do not teach the claim limitations. Hence, the rejection stands.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1 and 5-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hotelling et al (20060161871) in view of Muthuswamy et al (US 6486874), Eliasson et al (US 20050162398) and Fabre et al US (20090146969).

Regarding claim 1, Hotelling et al  (20060161871) teach a device, comprising  ([0038], Fig, 1 is an i/O platform 10, also, [0055] FIG, 2 is a diagram of an I/O platform 30), a housing ([0055] FIG. 2 is a diagram of an I/O platform 30 such that the I/O platform 30 includes any number of I/O devices 34 in any number of combinations); a plurality of sensors (36, 42) disposed in the housing, the plurality of sensors (36, 42)  are configured to detect, within respective fields of view, (38) in proximity to the device and provide an output signal ([0055], the IR sensing circuit 36 includes a detector 42 and it works by sending pulses of light, and the detecting the light when it reflects off the object 38 such that the detector 42 is configured to detect changes in light intensity, [0058], the increase in light intensity is read by the detector 42, and this is interpreted by a controller 44) and processing circuitry (44) disposed in the housing, the processing circuitry (44)  is configured to: communicate with a display that visually presents digital content ([0058], the increase in light intensity is read by the detector 42, and this is interpreted by a controller 44, [0040], the proximity detection system 16 may detect location relative to the I/O surface, [0053], note that the I/O could include a touch screen display ); determine the trajectory of the object corresponds to an interaction with at least a portion of the digital content presented by the display ([0040], detection system 16 provides additional inputs to the platform 10 when the finger is hovering the I/O surface 12 or possibly moving about but above the I/O surface 12, [0053], note that the I/O could include a touch screen display) ; and execute a function corresponding to the interaction with at least the portion of digital content ([0040], the input signals can be used to initiate commands, make selections, and even control motion in a display (e.g. tracking). 

Hotelling et al do not teach determine a trajectory of the object in three-dimensional (3D) space based on the output signal.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Hotelling’s I/O platform 10 with Muthuswamy’s determination of stylus’ position in all three-dimensions, the use of which helps precisely touch selected activation areas on a PDA touch-sensitive screen as taught by Muthuswamy et al.
Hotelling et al do not teach a cover layer disposed in the housing proximate to the plurality of sensors, the cover layer including one or more lenses that define the respective fields of view based on at least an arrangement of the one or more lenses relative to plurality of sensors.
Eliasson et al (US 20050162398) teach a camera lens (22) in for instance silicone with an IR reflective coating underneath is glued on top of the screen cover (25) above the camera aperture and the CCD (21) to allow the CCD to both detect light for a digital triangulation of position and to detect light to create digital pictures. [0136]. Note that the touch pad comprises at least one detector [0083]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Hotelling’s I/O platform 10 with Eliasson’s camera lens (22) along with the touch pad, the use of which helps allow the CCD to both detect light 
Hotelling et al do not teach “receive a word entry as a first input: present, at the display, a plurality of identifiers associated with the first input including a street identifier and a business identifier; receive a selection of the street identifier as a second input; and present, at the display and in response to the second input, a map of the region associated with the street identifier”.
Fabre et al US (20090146969) teach the following:
FIG. 1 depicts a typical portable computer with a plurality of icons displayed on its display screen, wherein, an icon 120 may represent a file where maps of different cities are stored such that a user can retrieve information associated with an icon by touching [0027]. See the stress addresses and the selection process in Fig. 5A-D. In Fig. 5A-D, a user of system 500 can search for an address and a direction to a named location in a city, and internal memory or the add-in memory card contains the addresses for the residential and businesses located in the city B, along with the map of the city B [0038].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Hotelling’s portable computing device 100 with Fabre’s features of using an icon representing maps, finding an address, and viewing the address and a map of a desired address, because such features are possible from the 
Regarding claim 5, Hotelling et al teach the display is disposed in the housing ([0039], The I/O platform 10 includes an I/O surface 12, [0048], I/O surface 12 includes an output device in the form of a display). 
Regarding claim 6, Hotelling et al teach the display includes at least one of a mobile phone or a television ([0050], this type of I/O surface can typically be found on cellular phones). 
Regarding claim 7, Hotelling et teach the processing circuitry is further configured to: determine a baseline level of electromagnetic radiation based on the output signal ( [0058], the increase in light intensity is read by the detector 42, and this is interpreted by a controller 44), and  wherein when the processing circuitry determines the trajectory of the object ([0040], detection system 16 provides additional inputs to the platform 10 when the finger is hovering the I/O surface 12 or possibly moving about but above the I/O surface 12)  and the processing circuitry further determines the trajectory of the object based on changes in the electromagnetic radiation relative to the baseline level of electromagnetic radiation ([0055], the IR sensing circuit 36 includes a detector 42 and it works by sending pulses of light, and the detecting the light when it reflects off the object 38 such that the detector 42 is configured to detect changes in light intensity,. [0058], the increase in light intensity is read by the detector 42, and this is interpreted by a controller 44).

Regarding claim 8, Hotelling et al teach  the object includes a hand, and wherein when the processing (42) circuitry determines the trajectory of the object (38), the processing circuitry (42) further determines a trajectory of at least one finger of the hand ([0040], detection system 16 provides additional inputs to the platform 10 when the finger is hovering the I/O surface 12 or possibly moving about but above the I/O surface 12, [0055], the detecting the light when it reflects off the object 38 such that the detector 42 is configured to detect changes in light intensity, [0058], the increase in light intensity is read by the detector 42, and this is interpreted by a controller 44), [0148], use of human hand). 
Regarding clam 9, Hotelling et al teach the electromagnetic radiation corresponding to the object in proximity to the device includes at least one of reflected electromagnetic radiation or emitted electromagnetic radiation ([0055], the IR sensing circuit 36 includes a detector 42 and it works by sending pulses of light, and the detecting the light when it reflects off the object 38 such that the detector 42 is configured to detect changes in light intensity). 
Regarding claim 10, Hotelling et al teach  the digital content includes one or more icons that represent one or more applications ([0040], the input signals can be used to initiate commands, make selections, and even control motion in a display (e.g. tracking), wherein the trajectory of the object corresponds to one application of the one or more applications, and wherein the function corresponds to an application function([0040], detection system 16 provides additional inputs to the platform 10 when the finger is hovering the I/O surface 12 or possibly moving about but above the I/O surface 12, when using a touch sensing device along with a proximity detection system, advanced gestures may be performed that combine proximity gestures along with touch gestures, [0053], note that the I/O could include a touch screen display). 

Regarding claim 11, Hotelling et al teach function includes at least one of a selection function, a zoom function, an application launch function, a keyboard input function, a web-browsing function, a content-browsing function, a scroll function, a bookmark function, a sub-menu function, a call contact function, or an email function([0040], the input signals can be used to initiate commands, make selections, and even control motion in a display (e.g. tracking, [0139], an icon that launches a particular program or a link that opens a particular web page). 

6.	Claims 2-4 and 12-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hotelling et al (20060161871),  in view of Muthuswamy et al (US 6486874), Eliasson et al (US 20050162398), Fabre et al US (20090146969) and Nishimura et al (US 20070262966).
Regarding claims 2-3,Hotelling et al (as modified by Muthuswamy et al and  Eliasson et al ) teach the plurality of sensors ([0055], the IR sensing circuit 36 includes a detector 42).
a support substrate disposed in the housing, wherein the plurality of sensors are mounted to the support substrate, wherein the plurality of sensors form a linear array of sensors mounted to the support substrate. 
Nishimura et al (US 20070262966) teach the following:
“The transparent conductive film 7 for position detection may be formed on the surface of a separate touch substrate, mounted via a gap (air layer), to the outer surface (viewer side surface) of the display panel 10. In doing so, the transparent conductive film 7 for position detection may be allowed to face the display panel 10, or conversely, the touch sensor substrate may be allowed to face the display panel 10 [0123].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Hotelling’s  I/O platform 10 (as modified by Muthuswamy et al and  Eliasson et al ) with Nishimura’s separate touch substrate, the use of which helps increase transmittance and decrease parallax as taught by  Nishimura et al.
.Regarding claim 4, Hotelling et al (as modified by Muthuswamy et al and  Eliasson et al ) teach the plurality of sensors define ([0055], the IR sensing circuit 36 includes a detector 42).
Hotelling et al (as modified by Muthuswamy et al) do not teach the display defines a viewing plane, wherein the plurality of sensors define a sensor plane, and wherein the sensor plane is positioned parallel to the viewing plane.

“The transparent conductive film 7 for position detection may be formed on the surface of a separate touch substrate, mounted via a gap (air layer), to the outer surface (viewer side surface) of the display panel 10. In doing so, the transparent conductive film 7 for position detection may be allowed to face the display panel 10, or conversely, the touch sensor substrate may be allowed to face the display panel 10 [0123].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Hotelling’s  I/O platform 10 (as modified by Muthuswamy et al) with Nishimura’s sensor substrate facing the display panel 10, the use of which helps increase transmittance and decrease parallax as taught by  Nishimura et al.
Regarding claim 12, Hotelling et al  teach an interactive system comprising ([0038], Fig, 1 is an i/O platform 10, also, [0055] FIG, 2 is a diagram of an I/O platform 30): a housing([0055] FIG. 2 is a diagram of an I/O platform 30 such that the I/O platform 30 includes any number of I/O devices 34 in any number of combinations); a controller configured to emit electromagnetic radiation([0055], the IR sensing circuit 36 includes a detector 42 and it works by sending pulses of light; , [0058], the increase in light intensity is read by the detector 42, and this is interpreted by a controller 44) a plurality of sensors (36, 42), sensors are configured to detect, within respective fields of view, the electromagnetic radiation emitted from the controller and provide an output signal([0055], the IR sensing circuit 36 includes a detector 42 and it works by sending pulses of light, and the detecting the light when it reflects off the object 38 such that the detector 42 is configured to detect changes in light intensity[0058], the increase in light intensity is read by the detector 42, and this is interpreted by a controller 44) ; and processing circuitry (44)  disposed in the housing, the processing circuitry (44) is configured to: communicate with a display that visually presents digital content([0058], the increase in light intensity is read by the detector 42, and this is interpreted by a controller 44, [0040], the proximity detection system 16 may detect location relative to the I/O surface, [0053], note that the I/O could include a touch screen display ); determine the trajectory of the controller corresponds to an interaction with at least a portion of the digital content presented by the display([0040], detection system 16 provides additional inputs to the platform 10 when the finger is hovering the I/O surface 12 or possibly moving about but above the I/O surface 12, [0053], note that the I/O could include a touch screen display); and execute a function corresponding to the interaction with at least the portion of digital content([0040], the input signals can be used to initiate commands, make selections, and even control motion in a display (e.g. tracking). 
Hotelling et al do not teach determine a trajectory of the controller in three-dimensional (3D) space based on the output signal.
Muthuswamy et al (US 6486874) teach that the pen sensing system is configured to continuously monitor and record the position of the stylus in all three-dimensions (col. 7, lines 1-3).

Hotelling et al do not teach a cover layer disposed in the housing proximate to the plurality of sensors, the cover layer including one or more lenses that define the respective fields of view based on at least an arrangement of the one or more lenses relative to plurality of sensors.
Eliasson et al (US 20050162398) teach a camera lens (22) in for instance silicone with an IR reflective coating underneath is glued on top of the screen cover (25) above the camera aperture and the CCD (21) to allow the CCD to both detect light for a digital triangulation of position and to detect light to create digital pictures. [0136]. Note that the touch pad comprises at least one detector [0083].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Hotelling’s I/O platform 10 with Eliasson’s camera lens (22) along with the touch pad, the use of which helps allow the CCD to both detect light for a digital triangulation of position and to detect light to create digital pictures as taught by Eliasson et al.
Hotelling et al do not teach “receive a word entry as a first input to a mapping application; present, at the display, a street identifier associated with the first input; 
Fabre et al US (20090146969) teach the following:
FIG. 1 depicts a typical portable computer with a plurality of icons displayed on its display screen, wherein, an icon 120 may represent a file where maps of different cities are stored such that a user can retrieve information associated with an icon by touching [0027]. See the stress addresses and the selection process in Fig. 5A-D. In Fig. 5A-D, a user of system 500 can search for an address and a direction to a named location in a city, and internal memory or the add-in memory card contains the addresses for the residential and businesses located in the city B, along with the map of the city B [0038].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Hotelling’s portable computing device 100 with Fabre’s features of using an icon representing maps, finding an address, and viewing the address and a map of a desired address, because such features are possible from the advantage of efficiently sorting and retrieving a large amount of information as taught by Fabre et al.

a substrate disposed in the housing and a plurality of sensors mounted to the substrate to form a linear array of sensors, the linear array of sensors are configured to detect, within respective fields of view.
Nishimura et al (US 20070262966) teach the following:
“The transparent conductive film 7 for position detection may be formed on the surface of a separate touch substrate, mounted via a gap (air layer), to the outer surface (viewer side surface) of the display panel 10. In doing so, the transparent conductive film 7 for position detection may be allowed to face the display panel 10, or conversely, the touch sensor substrate may be allowed to face the display panel 10 [0123].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Hotelling’s I/O platform 10 with Nishimura’s separate touch substrate, the use of which helps increase transmittance and decrease parallax as taught by Nishimura et al.
.Regarding claim 13, Hotelling et al teach the plurality of sensors define ([0055], the IR sensing circuit 36 includes a detector 42).
Hotelling et al do not teach the display defines a viewing plane, wherein the plurality of sensors define a sensor plane, and wherein sensor plane is positioned parallel to the viewing plane.
Nishimura et al (US 20070262966) teach the following:

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Hotelling’s I/O platform 10 with Nishimura’s sensor substrate facing the display panel 10, the use of which helps increase transmittance and decrease parallax as taught by Nishimura et al.
Regarding claim 14, Hotelling et al teach the display includes at least one of a mobile phone or a television ([0050], this type of I/O surface can typically be found on cellular phones). 
Regarding claim 15, Hotelling et teach the processing circuitry is further configured to: determine a baseline level of electromagnetic radiation based on the output signal ( [0058], the increase in light intensity is read by the detector 42, and this is interpreted by a controller 44), and  wherein when the processing circuitry determines the trajectory of the controller ([0040], detection system 16 provides additional inputs to the platform 10 when the finger is hovering the I/O surface 12 or possibly moving about but above the I/O surface 12) the processing circuitry further determines the trajectory of the controller  based on changes in the electromagnetic radiation relative to the baseline level of electromagnetic radiation ([0055], the IR sensing circuit 36 includes a detector 42 and it works by sending pulses of light, and the detecting the light when it reflects off the object 38 such that the detector 42 is configured to detect changes in light intensity,. [0058], the increase in light intensity is read by the detector 42, and this is interpreted by a controller 44).
Regarding claim 16, Hotelling et al teach  the digital content includes one or more icons that represent one or more applications ([0040], the input signals can be used to initiate commands, make selections, and even control motion in a display (e.g. tracking), wherein the trajectory of the object corresponds to one application of the one or more applications, and wherein the function corresponds to an application function([0040], detection system 16 provides additional inputs to the platform 10 when the finger is hovering the I/O surface 12 or possibly moving about but above the I/O surface 12, when using a touch sensing device along with a proximity detection system, advanced gestures may be performed that combine proximity gestures along with touch gestures,  [0053], note that the I/O could include a touch screen display). 
Regarding claim 17, Hotelling et al teach function includes at least one of a selection function, a zoom function, an application launch function, a keyboard input function, a web-browsing function, a content-browsing function, a scroll function, a bookmark function, a sub-menu function, a call contact function, or an email function([0040], the input signals can be used to initiate commands, make selections, and even control motion in a display (e.g. tracking, [0139], an icon that launches a particular program or a link that opens a particular web page). 


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu, can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ABBAS I ABDULSELAM/               Primary Examiner, Art Unit 2623                                                                                                                                                                                         September 16, 2021